11/12/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0155



                              No. DA 20-0155


IN THE MATTER OF:

C.L.,

            A Youth.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 18, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                 James Jeremiah Shea
                                                           Justice, Montana Supreme Court
                                                                  November 12 2020